SIMPSON, Justice.
Appeal from a decree in equity overruling appellant’s demurrer to appellee’s bill to quiet title to certain lands.
The appellee has filed the following motion:
“Comes now the Appellee, and, showing that the Appellee will, in any event, desire to amend the bill of complaint in the Trial Court, and that the Appellant has not requested oral argument, Appellee waives the right to submit a brief on this appeal, and consents that an order be entered reversing and remanding the cause to the Circuit Court of Chilton County, Alabama, and request [sic] that said order be entered forthwith.”
The appellant then joins in the appellee’s request that the decree be reversed and the cause remanded.
The posture of the case is in effect a confession of error on the part of the appellee and a joinder therein by the appellant. The decree is, therefore, reversed and the cause remanded. — See Vergos v. Stavros, 269 Ala. 640, 114 So.2d 842.
Reversed and remanded.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.